J.M. Curtis and Dortha E. Swain, appellants, brought this suit of trespass to try title, January 13, 1886, in the District Court of Parker County, to recover certain realty, together with the improvements thereon, situated in the city of Weatherford. At the time of the trial, W.H. Wilson, George A. McCall, L.W. Christian, Jennie Christian, and Jim L. McCall, a minor, through his guardian ad litem, George A. McCall, were defendants.
Among other matters, the defendants relied upon the pleas of not guilty, of the statute of ten years limitation, and of improvements in good faith. A trial by jury on May 22, 1889, resulted in a verdict for the defendants, and a judgment accordingly, from which this appeal is prosecuted.
As a counter-proposition to all the assignments of error, appellees contend that they were entitled to a verdict under their plea of not guilty. They assert, that the plaintiffs failed to show title from the State, and that it nowhere appears that the parties claimed under a common source. The appellants do not deraign title from the sovereignty The source of their title is a deed from William M. Green to John W. Curtis, executed in 1857. It is undisputed that the appellants are the children and heirs at law of said Curtis.
In their plea setting up improvements in good faith, appellees alleged, that they claim under one Jane L. Sikes, and that in the year 1859 John W. Curtis died and willed to Jane L. Sikes the property in controversy. It is thus apparent that both appellants and appellees claim under Curtis, and consequently under the deed from Green, and that this contention of appellees can not be sustained.
A very material, perhaps the controlling, issue in the case arose out of the plea of limitation. It was proved by numerous witnesses for the appellees that Mrs. Jane L. Sikes, under whom they claim, occupied continuously and enjoyed the property in controversy, claiming it in her own separate right, for a period beginning as early as 1859, and ending at the date of her death in August, 1885. Such being the state of the *Page 649 
evidence for the defendants, the plaintiff J.M. Curtis offered to prove by his own deposition that he was in Weatherford in 1877, and then had frequent conversations about the property in controversy, in which conversations Mrs. Sikes stated, that "the property was purchased by John W. Curtis, plaintiff's father, and with his own money; that she had been advised by attorneys that she could hold it during her lifetime, but that at her death she would as soon the plaintiffs would have it as any one; that she only claimed a life-estate in the property." To the statements made by Mrs. Sikes in these conversations, appellees objected, "because the declarations purported to have been made by her through whom defendants claim, and the witness was a party to the suit brought against a part of the defendants, who were thelegatees of Jane L. Sikes."
Appellants assign as error the action of the court in sustaining this objection and excluding the evidence. The objection is predicated upon article 2248 of the Revised Statutes, which reads as follows: "In actions by or against executors, administrators, or guardians, in which judgment may be rendered for or against them as such, neither party shall be allowed to testify against the others as to any transaction with or statement by the testator, intestate, or ward, unless called to testify thereto by the opposite party; and the provisions of this article shall extend to and include all actions by or against the heirs or legal representatives of a decedent arising out of any transaction with such decedent."
It has been held that the language of this article can not be so interpreted as to include "legatees." Persons of this character do not come within the designation "executors, administrators, guardians, heirs, or legal representatives." The language of the statute will not by implication be extended to include persons of a class not designated therein. Newton v. Newton, 77 Tex. 511; Mitchell v. Mitchell,80 Tex. 111. The specific objection, not referring to any of the persons named in the statute, but to legatees,
was erroneously sustained, and bearing as it did upon a material issue in this case, requires a reversal of the judgment.
The plaintiffs having dismissed their suit against Jim L. McCall and Jennie Christian, the court did not err in permitting the remaining defendants, on such dismissal, to make the parties named defendants in the cause. This action was in the discretion of the court, as the additional parties claimed an interest in the property. Rev. Stats., art. 1209.
Nor did the court err in admitting the declarations of Jane L. Sikes showing the character of her claim, and that her possession was adverse. These declarations, contemporaneous with her possession and explanatory thereof, were admitted, with the limitations by the court, that they were not to be considered as evidence of title, but solely for the purpose stated. For this purpose they were clearly competent. Harnage v. Berry, 43 Tex. 567
[43 Tex. 567].
The paper purporting to be the will of Mrs. Turner, formerly Mrs. *Page 650 
Sikes, having been stricken from the record by an order of our Supreme Court, the questions relating thereto and stated in appellants' brief will not be considered by us. We find no merit in the remaining assignments of appellants, save in so far as the questions arising out of them may be affected by the error already pointed out, and on account of which the judgment is reversed and the cause remanded.
Reversed and remanded.
                    ON MOTION FOR REHEARING.